Citation Nr: 0115490	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-24 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of traumatic arthritis of the right knee with 
post-operative arthroscopy, medial plica syndrome and patella 
tendinitis, currently rated as 30 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee as secondary to the service 
connected traumatic arthritis of the right knee with post-
operative arthroscopy, medial plica syndrome and patella 
tendinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from August 1987 to December 1987 
and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two ratings decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The evaluation for traumatic arthritis of the 
right knee with post-operative arthroscopy, medial plica 
syndrome and patella tendinitis was increased to 30 percent 
in January 2000.  The RO denied service-connection for a left 
knee disorder as secondary to the service connected traumatic 
arthritis of the right knee with post-operative arthroscopy, 
medial plica syndrome and patella tendinitis in June 2000.  


FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the right knee with 
post-operative arthroscopy, medial plica syndrome and patella 
tendinitis is manifested by severe recurrent subluxation, 
lateral instability and limitation of flexion.  

2.  The veteran has not been shown by competent medical 
evidence to have degenerative joint disease of the left knee.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the service-connected traumatic arthritis of the right 
knee with post-operative arthroscopy, medial plica syndrome 
and patella tendinitis has not been met.  38 U.S.C.A. 
§§ 1155, 5103A and 5107(b) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260 (2000).

2.  Degenerative joint disease of the left knee was not 
proximately due to, or the result of, the veteran's service-
connected traumatic arthritis of the right knee with post-
operative arthroscopy, medial plica syndrome and patella 
tendinitis.  38 U.S.C.A. §§ 1101, 1110, 5103A (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision 
as well as the statement of the case (SOC) and the 
supplemental statement of the case (SSOC) informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the bases of the denial of the claim.  The RO requested 
all relevant treatment records identified by the veteran.  
The RO also requested and obtained the service medical 
records.  

The veteran was provided VA examinations in 2000, 1999, 1997, 
1996, 1992 and 1991, after which the examiners reviewed the 
claims file and provided opinions regarding the veteran's 
disabilities.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Increased Evaluations  

The VA examined the veteran in May 1991.  Right knee flexion 
was 145 degrees with tenderness and extension was 0 degrees.  
He was able to squat down and stability was preserved in both 
lower extremities.  The diagnosis was traumatic arthritis of 
the right knee.  

The November 1991 VA outpatient treatment record shows that 
the veteran was seen in the orthopedic clinic.  Effusion was 
noted and McManus was positive.  X-rays were negative.  The 
impression was probable lateral meniscus tear.  

A right knee arthroscopy was performed in December 1991.  The 
operative diagnosis was normal arthroscopy of the right knee.  

VA outpatient treatment records, dated December 1991 to April 
1992, show that the veteran was seen in the orthopedic 
clinic.  In January 1992 there was no laxity or effusion.  
The range of motion was from 0 to 125 degrees.  Quadriceps 
atrophy was noted.  In February 1992 he was instructed in 
quadriceps sets, straight leg raising and hamstring 
stretching and performed the exercises without complaints.  

At the April 1992 RO hearing the veteran testified that he 
had painful joints, surgery, lost motion and pain.  He stated 
that he lost his job because he was not able to meet the 
physical requirements.  The veteran reported that his knee 
was weaker as a result of the injury and that his knee would 
sometimes buckle or give out.  He indicated that he 
experienced locking and stiffness and that when walking or 
standing for long periods he had pain and swelling.  The 
veteran testified that he wore a knee brace all of the time.  

The VA examined the veteran in June 1992.  Range of motion 
was full with popping of the right hip that was painful.  
There was no ligamentous laxity of the knee.  McMurray, 
Lachman test, anterior drawer test and jerk tests were 
negative.  The veteran had a positive Tinel to the right 
saphenous nerve, about the knee, in a blanched area that was 
three to four centimeters on a medial joint line.  There was 
no swelling, deformity or other impairments.  X-rays of the 
right knee were essentially negative.  The impressions were 
degenerative joint disease of the right patella femoral joint 
and neurofracture of the right superficial femoral nerve, at 
the knee area.  

VA outpatient treatment records, dated July 1992 to April 
1995, show that the veteran was seen in the orthopedic 
clinic.  A painful scar of the right knee was excised in 
August 1992.  The impression was doing well in September 
1992.  The range of motion was 0 to 100 degrees in August 
1994.  Decreased quadriceps atrophy was noted.  Lachman's 
drawer was negative, McMurray was positive and the x-rays 
were negative.  The impression was patella tendonitis with 
questionable meniscus tear.  The veteran's knee injury was 
much improved in October 1994.  The radiology report revealed 
probable clothing artifacts.  In April 1995 there was no 
instability and range of motion was 0 to 130 degrees.  The 
impression was that the veteran was doing well.  

The VA examined the veteran in January 1996.  There was 
tenderness over the scar, over the proximal area of the 
saphenous nerve.  The range of motion of his knee was from 0 
to 125 degrees.  There was no ligamentous luxus; McMurray, 
anterior drawer sign and Lachman test were negative.  He had 
no patellar femoral crepitation; he had no crepitation on 
motion.  However, he had a pop on the lateral side of his 
knee such as one might get with a plica on flexion.  This 
caused the veteran pain.  He had a plica on the other 
opposite leg that did not cause him any pain.  The x-ray 
impression was negative study of the right knee.  There was 
no swelling and no deformity.  The diagnosis was degenerative 
joint disease of the right knee, relatively mild.  

The VA examined the veteran in September 1997.  Right knee 
range of motion was 0 to 90 degrees.  The anterior drawer, 
posterior drawer, McMurray and Latchmen's were negative.  
There was some minimal crepitus on the right and the veteran 
had popping with flexion lateral.  The radiology report 
impression was negative right knee.  The diagnoses were 
lateral plica and degenerative joint disease of the right 
knee.  

The examiner commented that the veteran had pain, which 
limited his ability to perform his activities of daily 
living.  Walking and running for prolonged periods caused him 
some additional decrease in the range of motion the next day 
due to flare-ups with the increased activity.  The range of 
motion was limited to 0 to 90 in his right knee and was 
limited due to pain.  He stated that he had a history of 
locking, pain and effusion although none were noted on the 
examination.  There was no subluxation or lateral instability 
noted.  There was pain reported and decreased range of motion 
due to swelling at the times of flare up which the veteran 
stated occurred after performing extensive activities.  

The VA examined the veteran in July 1999.  The right knee 
active range of motion was 7 degrees flexion.  Passive range 
of motion was 80 degrees with increased knee pain that was 
tolerated until about 50 degrees of flexion.  The right knee 
extension lacked about 25 degrees of active range of motion, 
and lacked about 18 degrees on passive range of motion.  All 
of this was due to exquisite pain over the patellar tendon, 
medial aspect of the patella.  On palpation, no crepitus was 
felt, but there was exquisite tenderness to deep palpation 
over the patellar tendon, particularly at the inferior 
attachment to the tibial tuberosity, and the tibial tubersity 
was also enlarged and tender.  There was pain in the area of 
the medial plica and also mild swelling in that area as well.  

In his motor examination, the knee flexion and extension was 
5/5 and he had decreased sensation to pinprick over the 
medical aspect of the lower leg in the distribution of the 
saphenous nerve.  There was no laxity of the knee medial and 
lateral collateral ligaments with valgus and varus stress 
test.  Lachman, posterior drawer tests and McMurray were 
negative.  The examinations, particularly McMurray, were 
suboptimal secondary to increased pain with flexion and 
extension in which the veteran exhibited a lot of guarding 
during these movements.  X-rays of the right knee were 
negative.  The diagnoses included right knee patellar 
tendonitis, medical plica syndrome.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
the claim is based on the assignment of an initial rating for 
a disability following an initial award of service connection 
for that disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), The United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The record reflects that the veteran is in receipt of a 30 
percent evaluation for traumatic arthritis of the right knee 
with post-operative arthroscopy, medial plica syndrome and 
patella tendinitis that has been evaluated under the criteria 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5260.  Where 
there is recurrent subluxation, lateral instability, or other 
impairment of a knee, a 30 percent evaluation may be assigned 
where the disability is severe.  38 C.F.R. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  Arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis, Diagnostic Code 5003, is rated 
on the basis of limitation of motion and not instability; 
whereas, Diagnostic Code 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  38 C.F.R. § 4.71a.  Thus, separate ratings for 
arthritis of a knee, when there is actual limitation of 
motion, and for instability of the knee may be assigned 
without pyramiding, which is prohibited by 38 C.F.R. § 4.14.  
VAOGCPREC 23-97.  

In VAOGCPREC 9-98 it was held that for a knee disability 
rated under Diagnostic Code 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  In other 
words, a compensable degree of limited motion under 
Diagnostic Codes 5260 and 5261 need not be shown; rather, a 
compensable rating may be granted, in addition to a rating 
for instability under Diagnostic Code 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  However, as a compensable limitation of right knee 
motion is shown in this case, the rule in Lichtenfels v. 
Derwinski, 1 Vet. App. at 488, is not for application.  See 
also Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996) it was held that a rating for 
subluxation of a knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 was not "predicated on loss of range of motion, and 
thus [38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do 
not apply."  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1999), see DeLuca v. Brown, 8 Vet. 
App. 202 (1995), with respect to the evaluation of the right 
knee disability under the diagnostic codes pertaining to 
limitation of motion of the knee joint (5260 and 5261).  
Functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.'  38 C.F.R. § 4.40." Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  While the veteran complains of chronic 
pain in his right knee, the pain has not resulted in 
functional impairment such as to warrant an evaluation in 
excess of 30 percent under the diagnostic codes governing 
range of motion of the knee.  The Board acknowledges that the 
veteran complained of pain, which limited his ability to 
perform his activities of daily living.  Walking and running 
for prolonged periods caused him some additional decrease in 
the range of motion the next day due to flare-ups with the 
increased activity.  The veteran reported that he had a 
history of locking, pain and effusion, however, none were 
noted on the examination.  There was pain reported and 
decreased range of motion due to swelling at the times of 
flare up which the veteran stated occurred after performing 
extensive activities.  Although the examiner found tenderness 
to palpation without effusion, the Board is of the opinion 
that the impairment complained of is contemplated in the 30 
percent evaluation already assigned for right knee 
instability.  In effect, the evaluation now in place 
adequately compensates the veteran for the degree of 
functional impairment demonstrated by his service-connected 
right knee disorder under the ordinary conditions of life.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45.

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2000).  Flexion limited to 15 degrees warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2000).  Extension limited to 20 degrees requires a 30 
percent evaluation and extension limited to 30 degrees 
warrants a 40 percent evaluation.  Extension limited to 45 
degrees necessitates a 50 percent evaluation.  38 C.F.R. 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

After a careful review of the evidence of record it is found 
that an increased evaluation at this time is not justified.  
A 40 percent evaluation under Diagnostic Code 5261 requires 
extension limited to 30 degrees and a 50 percent evaluation 
require extension limited to 45 degrees.  The evidence does 
not demonstrate that the veteran's right knee extension was 
limited to 30 or 45 degrees.  Rather, the objective 
examinations showed that the right knee extension lacked 
about 25 degrees of active range of motion, and lacked about 
18 degrees on passive range of motion.  There is no basis for 
a rating in excess of 30 percent for the service-connected 
traumatic arthritis of the right knee with post-operative 
arthroscopy; medial plica syndrome and patella tendinitis 
based on limitation of motion.

The record demonstrates that his traumatic arthritis of the 
right knee with post-operative arthroscopy, medial plica 
syndrome and patella tendinitis is manifested by limitation 
of motion, tenderness to deep palpation over the patellar 
tendon, pain in the area of the medial plica and also mild 
swelling in that area as well.  He is currently in receipt of 
the maximum schedular evaluation assignable based on 
impairment of the knee (Diagnostic Code 5257), and, while the 
range of motion of the right knee is reduced, it is not of 
such a degree as to warrant an increased rating.  The Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's allegations 
regarding the severity of his traumatic arthritis of the 
right knee with post-operative arthroscopy, medial plica 
syndrome and patella tendinitis.  

The Board has also considered the application of other 
Diagnostic Codes referable to the knee.  As there was no 
evidence of ankylosis of the knee, a higher evaluation is not 
available under Diagnostic Code 5256.  38 C.F.R. § 4.71a 
(2000).  Likewise, there is no medical evidence of impairment 
of the tibia and fibula, or genu recurvatum.  Thus, 
Diagnostic Codes 5262 and 5263 are not for application.  The 
highest possible evaluation under Diagnostic Code 5258 is 20 
percent; under Diagnostic Code 5259 is 10 percent.  38 C.F.R. 
§ 4.71a (2000).  The veteran's current 30 percent evaluation 
is in excess of the maximum possible evaluations under 
Diagnostic Codes 5258 and 5259.  The Board notes that the 
veteran is in receipt of a 10 percent evaluation under 
Diagnostic Code 8527 for a right saphenous nerve injury as 
secondary to the service-connected postoperative arthroscopy.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected traumatic arthritis of 
the right knee with post-operative arthroscopy, medial plica 
syndrome and patella tendinitis.  

Service Connection  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  In addition, service connection may also be 
granted for disability, which is proximately due to, or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2000).

The March 2000 VA outpatient treatment record shows that the 
veteran reported pain and some swelling of the left knee.  

The VA examined the veteran in May 2000.  The veteran 
complained of pain involving the left knee which was constant 
and which developed after the right knee problems.  He 
reported pain, weakness, stiffness, swelling, heat redness, 
instability, locking and fatigability of the left knee.  
Exercise made the pain worse and the veteran used a cane 
occasionally.  He gave no history of dislocation or recurrent 
subluxation.  There was no history of inflammatory arthritis.  
He exercised less than he would otherwise due to pain.  On 
examination his left knee was normal exception that flexion 
was decreased by 50 degrees because of pain.  Otherwise, the 
left knee was normal.  There was no evidence of edema, 
effusion, instability, weakness, redness, heat abnormal 
movement or guarding of movement otherwise.  There was no 
ankylosis or inflammatory arthritis of the left knee.  The 
diagnosis was pain and decreased range of motion of the left 
knee, rule out degenerative joint disease.  

The June 15, 2000 addendum provided the diagnosis of left 
knee degenerative joint disease.  The June 26, 2000 addendum 
provided the diagnosis of left knee pain with decreased range 
of motion without degenerative joint disease or other certain 
abnormality and normal x-ray.  

Upon consideration of all the evidence of record, the Board 
finds that the veteran does not have degenerative joint 
disease of the left knee.  The May 2000 VA examiner opined 
that the veteran's left knee problems were related to his 
right knee in that the veteran had to compensate for the 
right knee problem in walking, thus causing problems of the 
left knee.  However, the June 26, 2000 addendum indicated 
that there was left knee pain with decreased range of motion 
without degenerative joint disease or other certain 
abnormality and normal x-ray.  

Accordingly, the Board finds that there is no competent 
medical evidence of degenerative joint disease of the left 
knee.  Service connection for degenerative joint disease of 
the left knee as secondary to the service connected traumatic 
arthritis of the right knee with post-operative arthroscopy, 
medial plica syndrome and patella tendinitis is denied.  



ORDER

An increased evaluation for the service-connected traumatic 
arthritis of the right knee with post-operative arthroscopy, 
medial plica syndrome and patella tendinitis is denied.  

Service connection for degenerative joint disease of the left 
knee as secondary to the service connected traumatic 
arthritis of the right knee with post-operative arthroscopy, 
medial plica syndrome and patella tendinitis is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

